Citation Nr: 9927822	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97- 32 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from July 1972 to September 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded this case in March 1999 for further 
development.  The case has been returned for appellate.  



FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of this 
appeal was requested.

2.  The veteran has failed without good cause to report for 
VA examinations needed to determine whether he is entitled to 
a rating in excess of 10 percent for a right knee disability.  



CONCLUSION OF LAW

The claim for a rating in excess of 10 percent for a right 
knee disability is denied as a matter of law.  38 C.F.R. § 
3.655 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the veteran's service medical records reveals that 
he was seen in November 1973 after twisting his right knee.  
The impression was torn lateral meniscus tear cartilage.  The 
veteran re-injured his knee in May 1978. 

In a rating decision dated in August 1980, the RO granted 
service connection for residuals of an injury of the right 
knee with degenerative arthritis, evaluated as noncompensable 
effective February 12, 1980.

VA treatment records dated from October 1979 to December 1980 
show that the veteran was seen with complaints of recurrent 
right knee pain.   

The veteran was accorded a VA examination in June 1980.  At 
that time, he reported pain and swelling of his right knee.  
On examination, the veteran's gait was described as normal.  
The veteran could walk on his heels and toes, squat all the 
way and return.  There was no pain to palpation over the 
right knee.  Both knees were stable.  There was full range of 
motion.  Crepitation was moderate in both knees.  X-rays 
showed questionable narrowing of the medial compartment of 
the knee joint.  

A VA outpatient treatment record dated in September 1983 
shows that the veteran complained of stiffening, tightening, 
and swelling of the right knee.  On examination there was 
full range of motion.  VA treatment records dated in 
September 1984 showed complaints of right knee pain.  On 
examination, there was no swelling, inflammation, or 
tenderness.  Full range of motion was noted.  X-rays showed 
minimal prepatellar prominence.  VA treatment records dated 
from March to May 1985 show complaints of right knee pain.  
On examination, there was mild tenderness and questionable 
deformity.  

VA outpatient treatment records dated from September to 
October 1995 show that the veteran was seen with complaints 
and treatment for chronic right knee pain.  X-rays dated in 
September showed that the anterior and lateral views revealed 
no obvious bone erosion or destruction.  The joint space 
appeared symmetrically preserved.  The possibility of joint 
effusion could not be excluded.  

A VA hospital summary dated in November 1995 showed that the 
veteran underwent a right knee diagnostic arthroscopy, 
transarthroscopic lateral meniscal partial resection.  X-rays 
revealed soft and bony tissue and fragments of fibrous tissue 
cartilage, synovium, and bone.  During a December 1995 
follow-up visit, there were no complaints of pain, but the 
veteran complained of weakness.  There was no effusion or 
swelling.  Full range of motion was noted.  

VA outpatient treatment records dated from January to 
February 1996 show that the veteran complained of pain and 
swelling of his right knee.  On examination, there was no 
tenderness or swelling noted.  Full range of motion was 
noted.  

VA outpatient treatment record dated from July to September 
1996 showed treatment for right knee pain.  In July, the 
veteran reported that he could not fully extend his right and 
that he experienced intermittent pain and swelling.  On 
examination, there was no crepitus, erythema, warmth, or 
edema.  During his September 1996 examination, there was no 
effusion, warmth, or edema of the right knee.  There was no 
crepitus.  There was a negative varus and valgus sign.  There 
was anterior posterior instability noted.  X-rays showed 
slight degenerative joint disease with some joint space 
minimal osteophytosis.  A magnetic resonance scan showed 
degenerative lateral meniscus with a tear of the posterior 
horn and joint effusion. 

During an October 1996 examination conducted in conjunction 
with vocational rehabilitation training, the veteran 
demonstrated full range of motion of both knees.  There was 
no localized tenderness noted.  

Private medical records dated in November 1996 show that the 
veteran's right knee was examined by S. Lombardo, M.D.  On 
examination, there was no effusion.  There was discomfort 
with hyperextension of the right knee.  Range of motion was 
to 130 degrees on the right compared to 140 degrees on the 
left.  There was discomfort in the patellofemoral joint as 
well as along the medial and lateral aspects of the joint.  
Stability was noted as excellent.  X-rays of the right knee 
showed some spur formation laterally, lateral compartment. 

A VA treatment report dated in April 1997 shows complaints of 
right knee pain.  X-rays dated in October 1997 were 
interpreted as showing  medial compartment narrowing of the 
right knee with spur formation.  It was indicated in another 
October 1997 report that the veteran was seeking clearance of 
truck driving school and denied any current right knee 
problems.  

In a letter from Seal Beach Weapons Center dated in August 
1997, an offer of employment to the veteran was withdrawn 
because he did not meet the full range of physical 
requirements.  

The veteran was accorded a personal hearing in July 1998.  At 
that time, he testified that he experienced pain and swelling 
with activity.  The veteran reported stiffness, loss of 
motion, and popping.  He testified that the right knee was 
mostly stable.  He testified that his right knee disability 
affected his job performance, attendance and employment 
opportunities.  He also testified that he was not under 
actual treatment but he took pain medication as needed.  

In April 1999, the RO sent a letter to the veteran wherein he 
was informed that his appeal had been remanded for further 
development.  He was also informed that he was required to 
report for scheduled examinations, and that a failure to 
report could result in his claim being rated on the evidence 
of record or denied.  The veteran was scheduled for a VA 
examination for his right knee disability in May 1999.  He 
failed to report for this examination.  

Pertinent Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities. 
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability. Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1998).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). These 
regulations include, but are not limited to, 38 C.F.R. § 4.1 
(1998), which requires that each disability be viewed in 
relation to its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability. Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994); cf. Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's left knee disability has been rated by the RO 
pursuant to Diagnostic Code 5257.  Under that diagnostic 
code, slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment including moderate recurrent subluxation or 
lateral instability and a 30 percent evaluation requires 
severe recurrent subluxation or lateral. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).

The Schedule provides that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriated diagnostic codes for the 
specific joint or joints involved. When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The Schedule provides disability ratings up to 50 percent for 
limitation of flexion and extension of the knee 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.  Under Diagnostic Code 
5260, limitation of flexion of either leg to 60 degrees 
warrants a noncompensable evaluation.  A 10 percent 
evaluation requires that flexion be limited to 45 degrees.  A 
20 percent evaluation requires that flexion be limited to 30 
degrees.  Under Diagnostic Code 5261, limitation of extension 
of the leg to 5 degrees warrants a noncompensable evaluation.  
A 10 percent evaluation requires that extension be limited to 
10 degrees.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.

Musculoskeletal disability is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance caused 
by anatomical damage or infection.  The resulting functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Disabilities in joints such as the knee reside in reductions 
of their normal excursion of movements in different planes.  
Factors include: limited or excess movement, weakened 
movement, excess fatigue, incoordination, and pain on 
movement, swelling, deformity or atrophy of disuse. 38 C.F.R. 
§ 4.45 (1998).

Finally, the Schedule provides a 10 percent rating for 
impairment due to malunion of the tibia and fibula which 
results in slight knee disability.  A 20 percent rating for 
impairment due to malunion of the tibia and fibula which 
results in a moderate knee disability, and a 30 percent 
rating for impairment due to nonunion of the tibia and fibula 
which results in marked knee disability. 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1998).

The veteran's claim should also be viewed in light of the 
opinion of the VA General Counsel regarding separate 
evaluations when a claimant has arthritis and instability of 
the knee. VAOPGCPREC 23-97 (1997).  In that opinion, the 
General Counsel stated that when a knee disorder is rated 
under Diagnostic Code 5257 and a veteran also has limitation 
of knee motion which at least meets the criteria for a zero 
percent evaluation under Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, the 
General Counsel stated that if a veteran does not meet the 
criteria for a zero percent rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  Id.  A separate 10 percent rating can also be 
assigned under the provisions of Diagnostic Code 5003, where 
there is X-ray evidence of arthritis and objective evidence 
of limitation of motion that is noncompensable under the 
applicable diagnostic code. VAOPGCPREC 9-98 (1998).

VA regulations provide that: [W]hen entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  
(b) Original or reopened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(a)(b).

Analysis

The veteran failed without explanation to report for a VA 
examination scheduled in order to evaluate his right knee 
disability.  Since he has offered no explanation for his 
absence, the Board must conclude that there is no showing of 
good cause for his failure to report.

There is no recent evidence as to the extent of instability, 
subluxation, limitation of motion, or functional impairment 
in the right knee.  Therefore, the scheduled examination was 
necessary to adjudicate the veteran's claim.  Since the 
veteran failed without good cause to report for an 
examination necessary to adjudicate his claim, that claim 
must be denied under the provisions of 38 C.F.R. 
§ 3.655(a),(b).  

The veteran has not attempted to show good cause for his 
failure to report nor has he disputed that the examination 
was necessary to evaluate his claim.  To avoid confusion, in 
a case such as this one, where the law, and not the evidence, 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Cf. Fed. R. Civ. P. 
12(b)(6) ("failure to state a claim upon which relief can be 
granted").  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
see also Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995) 
(construing Sabonis, supra). 


ORDER

A rating in excess of 10 percent for a right knee disability 
is denied. 



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

